United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hayes, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1643
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2012 appellant, through her attorney, filed a timely appeal from a decision of
the Office of Workers’ Compensation Programs (OWCP) dated May 30, 2012. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained right-sided carpal tunnel and right shoulder
conditions in the performance of duty.
FACTUAL HISTORY
On May 22, 2011 appellant, a 60-year-old rural mail carrier, filed a Form CA-2 claim for
benefits, alleging that she developed right carpal tunnel and right shoulder conditions causally
related to employment factors.
1

5 U.S.C. § 8101 et seq.

In a May 31, 2012 report, Dr. Barbaro J. Perez, a Board-certified orthopedic surgeon, stated
that appellant had complaints related to right-sided carpal tunnel syndrome. He advised that she
wanted to have her carpal tunnel condition addressed during her right shoulder arthroscopy
procedure, which she was scheduled to undergo on June 1, 2011. Dr. Perez stated that appellant
had pain in her right wrist and hand in addition to numbness and tingling in her median nerve
distribution and pinky. He advised that she had a positive carpal tunnel compression test, as well
as positive Tinel’s test at the carpal tunnel.
Dr. Perez stated that appellant’s shoulder examination was very similar to her previous
examination, in which she related chronic right shoulder pain. He diagnosed right rotator cuff tear,
right-sided acromioclavicular (AC) arthritis and right shoulder impingement syndrome.
By decision dated September 16, 2011, OWCP denied the claim, finding that appellant
failed to submit medical evidence sufficient to establish that her claimed conditions were related
to factors of employment.
On October 4, 2010 appellant requested a review of the written record.
By decision dated December 2, 2011, an OWCP hearing representative set aside and
remanded the September 16, 2011 decision, finding that Dr. Perez’s May 31, 2011 report was
sufficient to warrant further development of the medical evidence. The hearing representative
directed OWCP to prepare a statement of accepted facts and refer appellant, along with
appropriate questions addressing the issues of causal relationship and medical necessity of
related surgeries, to Dr. Perez for response within 30 days. Dr. Perez did not submit a response
to an OWCP request letter dated December 14, 2011.
By decision dated February 24, 2012, OWCP denied modification of the September 16,
2011 decision.
In a February 13, 2012 report, received by OWCP on March 2, 2012, Dr. Perez
responded to OWCP’s questionnaire. He stated that he had been treating appellant since
February 11, 2011 for right shoulder rotator cuff tear, impingement syndrome and AC joint
arthritis as well as a history of right carpal tunnel syndrome. Appellant had experienced pain in
the shoulder for a significant period of time; the pain had worsened since August 2010.
Dr. Perez noted that she was a postal worker who performed a lot of repetitive tasks, including
using her arm for overhead activities and pulling, pushing and lifting on a regular basis. He
indicated that appellant had undergone magnetic resonance imaging (MRI) scans of the cervical
spine and right shoulder, in addition to a positive electromyelogram (EMG) for right-sided carpal
tunnel. Dr. Perez stated that she initially attempted conservative management, which was not
successful. Appellant eventually underwent right shoulder rotator cuff repair, acromioplasty
distal clavicle resection, in addition to right carpal tunnel release on June 6, 2011. Dr. Perez
stated that he most recently treated her on December 5, 2011, at which time she was still
experiencing some pain in her right shoulder and hand with some decreased motion.
In response to OWCP’s December 14, 2011 questionnaire, Dr. Perez reviewed her history
of injury and reiterated his previously stated diagnoses. With regard to causal relationship, he
opined that, although appellant did not recall having a specific injury at work, it was probable

2

that her partial right rotator cuff tendon tear, right shoulder impingement syndrome and right
carpal tunnel syndrome could be related back to her repetitive work duties including overhead
activities, pushing, pulling and lifting. Regarding her arthritic condition in the AC joint,
Dr. Perez advised that her work environment accelerated the problem but this condition was
probably preexisting. He asserted that the aggravation of her AC joint arthritis was currently a
nonissue since the distal clavicle was resected and the arthritic changes in the AC joint had been
removed.
On March 6, 2012 appellant requested a review of the written record.
By decision dated May 30, 2012, an OWCP hearing representative affirmed the
February 24, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed bilateral carpal tunnel and hand
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

tendinitis conditions and her federal employment. This burden includes providing medical
evidence from a physician who concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.6
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed right-sided carpal tunnel and right
shoulder conditions to factors of her employment. For this reason, she has not discharged her
burden of proof to establish her claim that these conditions were sustained in the performance of
duty.
Appellant submitted reports from Dr. Perez, who related findings of pain on examination
and diagnosed right-sided carpal tunnel, right rotator cuff tear, right-sided acromioclavicular
arthritis and right shoulder impingement conditions. Dr. Perez did not, however, provide a
probative, rationalized medical opinion that the claimed conditions or disability were causally
related to employment factors. He opined that appellant had bilateral carpal tunnel syndrome
and bilateral tendinitis in his May 31, 2011 and February 13, 2012 reports and indicated that it
was probable that these conditions were caused or aggravated by her employment duties such as
repetitive motions, handling, sorting and lifting mail. The reports from Dr. Perez are of limited
probative value as they do not contain any medical rationale of how or why appellant’s claimed
right-sided carpal tunnel, right rotator cuff tear, right-sided acromioclavicular arthritis and right
shoulder impingement conditions were currently affected by or related to factors of employment.7
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 Dr. Perez’s opinion is of limited probative value for the further
reason that it is generalized in nature and equivocal in that he only noted summarily that
appellant’s conditions were causally related to her employment duties. He did not sufficiently
describe these job duties or explain how such duties physiologically caused the diagnosed
conditions of right-sided carpal tunnel syndrome, right rotator cuff tear, right-sided
acromioclavicular arthritis and right shoulder impingement syndrome. Dr. Perez’s reports thus did
not constitute adequate medical evidence to establish that appellant’s claimed conditions were
causally related to her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

4

sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed right-sided carpal tunnel syndrome, right rotator cuff tear, rightsided acromioclavicular arthritis and right shoulder impingement syndrome conditions were
causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed right-sided carpal tunnel and right shoulder conditions were sustained in the performance
of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

5

